Citation Nr: 0733218	
Decision Date: 10/23/07    Archive Date: 11/02/07

DOCKET NO.  05-19 020	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to a compensable rating for service-connected 
gunshot wound scar, left leg.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. M. Kreitlow, Associate Counsel

INTRODUCTION

The veteran had active military service from May 1948 to May 
1968.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas.

The Board notes that the veteran appeared and testified at a 
hearing before the undersigned in June 2007.  At this 
hearing, the veteran testified that his major problem with 
the left leg is numbness due to a peroneal nerve injury as a 
result of the gunshot wound he received in service.  In 
addition he submitted various statements also indicating 
problems with numbness in the left leg due to the peroneal 
nerve injury.  

The veteran is service-connected for superficial left 
peroneal nerve neuropathy, which is currently rated as 
noncompensable.  The Board finds that the veteran's various 
statements and testimony at the June 2007 hearing raise a 
claim for an increased disability rating for the service-
connected superficial left peroneal nerve injury.  However, 
the only issue that was adjudicated in the April 2005 rating 
decision was entitlement to an increased rating for the 
gunshot wound scar.  Thus the issue of entitlement to a 
compensable rating for superficial left peroneal nerve injury 
is not ripe for appellate review by the Board because it has 
not been appropriately adjudicated by the RO nor perfected 
for appeal.  Thus the claim for an increased rating for 
superficial left peroneal nerve neuropathy is hereby referred 
to the RO for appropriate notice, development and 
adjudication.


FINDING OF FACT

The gunshot wound scar on the veteran's left leg is not 
productive of underlying soft tissue damage, limited motion, 
frequent loss of skin coverage, pain on examination or 
otherwise limits function of the left leg.

CONCLUSION OF LAW

The criteria for a compensable disability rating for gunshot 
wound scar, left leg, are not met.  38 U.S.C.A. §§ 1155, 
5103, 5103A and 5107 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.159, 4.1, 4.2, 4.3, 4.7 and 4.118, Diagnostic 
Codes 7801 through 7805 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Notice and Assistance Requirements

38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 and 5126 (West 
2002 & Supp. 2005); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a) (2006) describe VA's duties to notify and assist 
claimants in substantiating a claim for VA benefits.  

Upon receipt of a complete or substantially complete 
application for a service-connection claim, 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and 
notify the claimant and his or her representative, if any, of 
what information and evidence not already provided, if any, 
is necessary to substantiate, or will assist in 
substantiating, each of the five elements of the claim 
including notice that a disability rating and an effective 
date for the award of benefits will be assigned if service 
connection is awarded.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2006); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002); Dingess v. Nicholson, 19 Vet. App. 473 
(2006).  

Sufficient notice must inform the claimant (1) of any 
information and evidence not of record that is necessary to 
substantiate the claim; (2) of the information and evidence 
that VA will seek to provide; (3) of the information and 
evidence that the claimant is expected to provide; and (4) 
that he or she should provide any evidence in his or her 
possession that pertains to the claim.  Notice should be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim.  
38 C.F.R. § 3.159(b)(1) (2006); Pelegrini v. Principi, 18 
Vet. App. 112 (2004); see also Mayfield v. Nicholson, 19 Vet. 
App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. 
Cir. 2006).

In the present case, notice was provided to the veteran in 
January 2005 prior to the initial AOJ decision.  This letter 
advised the veteran of the all the Pelegrini II elements as 
stated above.  

The Board also notes that the veteran was provided notice in 
March 2006 pursuant to Dingess v. Nicholson, 19 Vet. App. 473 
(2006), of what information and evidence is needed to 
establish an effective date for the award of any benefits.  
However, given the denial of the veteran's claim for an 
increased disability rating, any questions as to an effective 
date are moot.  Thus the Board finds that the veteran has not 
been prejudiced by VA's failure to provide notice earlier on 
this element of his claim.

Finally, the veteran has been afforded a meaningful 
opportunity to participate effectively in the processing of 
his claim.  He was told it was his responsibility to support 
the claim with appropriate evidence and has been given the 
regulations applicable to VA's duty to notify and assist.  
Thus the Board finds that the purposes behind VA's notice 
requirement have been satisfied, and VA has fulfilled its 
"duty to notify" the veteran. 

With respect to VA's duty to assist, the RO attempted to 
obtain all medical records identified by the veteran.  VA 
outpatient records are in the file for treatment from July 
2004 through October 2005.  The veteran did not identify any 
private medical records related to recent treatment of the 
gunshot wound scar.  The veteran was notified in the rating 
decision, Statement of the Case and Supplemental Statements 
of the Case of what evidence the RO had obtained and 
considered in rendering its decisions.  He has not identified 
any additional evidence.  VA is only required to make 
reasonable efforts to obtain relevant records that the 
veteran has adequately identified to VA.  38 U.S.C.A. 
§ 5103A(b)(1) (West 2002).   VA, therefore, has made every 
reasonable effort to obtain all records relevant to the 
veteran's claim.
The duty to assist includes, when appropriate, the duty to 
conduct a thorough and contemporaneous examination of the 
veteran.  Green v. Derwinski, 1 Vet. App. 121 (1991).  The RO 
provided the veteran appropriate VA examination in March 
2005.  There is no objective evidence indicating that there 
has been a material change in the severity of the gunshot 
wound scar on the left leg since he was last examined.  The 
veteran has not reported receiving any recent treatment, and 
there are no records suggesting an increase in disability has 
occurred as compared to the prior VA examination findings.  
The Board concludes there is sufficient evidence to rate the 
service-connected condition fairly.   
 
Thus, the Board finds that VA has satisfied its duties to 
inform and assist the veteran at every stage of this case.  
Additional efforts to assist or notify him would serve no 
useful purpose.  Therefore, he will not be prejudiced as a 
result of the Board proceeding to the merits of his claim. 

II.  Analysis

Disability ratings are intended to compensate impairment in 
earning capacity due to a service-connected disorder.  
38 U.S.C.A. § 1155 (West 2002).  Separate diagnostic codes 
identify the various disabilities.  Id.  Evaluation of a 
service-connected disorder requires a review of the veteran's 
entire medical history regarding that disorder.  38 C.F.R. 
§§ 4.1 and 4.2 (2007).  

It is also necessary to evaluate the disability from the 
point of view of the veteran working or seeking work, 
38 C.F.R. § 4.2 (2007), and to resolve any reasonable doubt 
regarding the extent of the disability in the veteran's 
favor, 38 C.F.R. § 4.3 (2007).  If there is a question as to 
which evaluation to apply to the veteran's disability, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria for that rating; 
otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7 (2007).  

The gunshot wound scar to the left leg has been evaluated as 
zero percent disabling.  A zero percent rating is assigned 
when the requirements for a compensable rating are not met 
but the schedule does not provide a zero percent evaluation 
for a diagnostic code.  38 C.F.R. § 4.31 (2007).  

Scars other than on the head, face, or neck that are deep or 
that cause limited motion warrant a 10 percent rating if the 
area or areas exceed 6 square inches (39 sq. cm). 38 C.F.R. § 
4.118, Diagnostic Code 7801 (2007).  A deep scar is one 
associated with underlying soft tissue damage.  Id., Note 
(2).   Scars in widely separated areas, as on two or more 
extremities or on anterior and posterior surfaces of 
extremities or trunk, will be separately rated.  Id., Note 
(1).

Scars other than on the head, face, or neck that are 
superficial and that do not cause limited motion warrant a 10 
percent rating if they cover an area or areas of 144 square 
inches (929 sq. cm.) or greater.  38 C.F.R. § 4.118, 
Diagnostic Code 7802 (2007).  A superficial scar is one not 
associated with underlying soft tissue damage.  Id., Note 
(2).

Alternatively, a 10 percent rating may be assigned for 
superficial scars that are unstable.  38 C.F.R. § 4.118, 
Diagnostic Code 7803 (2007).  An unstable scar is one where, 
for any reason, there is frequent loss of covering of skin 
over the scar.  Id, Note (1).  A 10 percent rating may also 
be assigned for superficial scars that are painful on 
examination.  38 C.F.R. § 4.118, Diagnostic Code 7804 (2007).  
Finally, scars may also be rated on the basis of limitation 
of function of the affected part.  38 C.F.R. § 4.118, 
Diagnostic Code 7805 (2007). 

A review of the VA treatment records from July 2004 to 
October 2005 do not show any complaints or treatment relating 
to the veteran's service-connected gunshot wound scar on the 
left leg.  The veteran underwent a VA scar examination in 
March 2005.  The examination revealed the veteran has a 1.5 
inch by 0.5 inch scar behind the left knee, posterolateral 
aspect in the popliteal area.  The only symptom the veteran 
complained of was numbness in the left leg distally due to 
history of peroneal nerve injury.  The scar was irregular and 
dark colored but it was not painful on examination or adhered 
to underlying tissue.  There was no evidence of frequent loss 
of skin covering or ulceration or breakdown of skin.  The 
scar was flat and without underlying soft tissue loss or 
damage.  There was no limitation of motion or other 
limitation of function caused by the scar.

Thus the Board finds that the preponderance of the evidence 
is against the veteran's claim for a compensable disability 
rating for the gunshot wound scar on the left leg.  The scar 
is not deep nor does it limit the motion or other function of 
the left leg.  In addition, it does not cover an area of 144 
square inches, is not painful on examination, and is not 
unstable or adhered to underlying tissue.  Thus the medical 
evidence fails to show that the veteran's gunshot wound scar 
meets the criteria for a compensable rating under any 
applicable diagnostic code.  

The preponderance of the evidence being against the veteran's 
claim, the benefit of the doubt doctrine is not applicable.  
Consequently, the veteran's claim must be denied.

In reaching this decision, the Board notes that the veteran 
also has a surgical scar on the left leg produced during the 
treatment for his gunshot wound.  The area of this scar, 
however, has since been covered by psoriasis, which is 
separately service connected.  Thus, the evaluation of that 
scar is contemplated by the evaluation assigned for the 
psoriasis (10 percent), and is not a subject of this appeal.  


ORDER

Entitlement to a compensable disability rating for service-
connected gunshot wound scar, left leg, is denied.



____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


